UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 02-4092
IBRAHIM TURAY,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                            (CR-01-319)

                         Submitted: July 30, 2002

                       Decided: September 19, 2002

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Edward Blair Brown, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Kimberly Riley Pedersen, Special
Assistant United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. TURAY
                              OPINION

PER CURIAM:

   Ibrahim Turay was convicted by a jury of one count of conspiracy
to distribute 500 grams or more of cocaine, pursuant to 21 U.S.C.
§ 846 (2000). He was sentenced to a seventy-eight month term of
imprisonment. Turay contends on appeal that insufficient evidence
was presented by the Government to convict him of the charged
offense, and the district court erred in admitting the testimony of two
witnesses. We affirm Turay’s conviction.

   Turay avers that his testimony denying his participation in a con-
spiracy to distribute cocaine was more believable than the testimony
offered by the Government’s witnesses, and the evidence was there-
fore insufficient. The fact finder, not the reviewing court, weighs the
credibility of the evidence and resolves any conflicts in the evidence
presented; if the evidence supports different reasonable interpreta-
tions, the jury decides which to believe. United States v. Murphy, 35
F.3d 143, 148 (4th Cir. 1994); see United States v. Romer, 148 F.3d
359, 364 (4th Cir. 1998). Therefore, we will not review this claim.

   Turay next asserts that the district court admitted, in violation of
Fed. R. Evid. 404(b), evidence of his drug dealings prior to the date
of the indicted conspiracy and evidence of drug transactions involving
substances other than cocaine. The district court’s decision to admit
evidence of bad acts under Rule 404(b) is reviewed for abuse of dis-
cretion. See Cook v. American S.S. Co., 53 F.3d 733, 742 (6th Cir.
1995); United States v. Mark, 943 F.2d 444, 447 (4th Cir. 1991).
"[E]vidence of uncharged conduct is not considered other crimes evi-
dence if it arose out of the same . . . series of transactions as the
charged offense, . . . or if it is necessary to complete the story of the
crime (on) trial." United States v. Kennedy, 32 F.3d 876, 885 (4th Cir.
1994) (internal quotation marks omitted). Further, "the mere fact that
the evidence involved activities occurring before the charged time
frame of the conspiracy does not automatically transform that evi-
dence into ‘other crimes’ evidence." Id. Turay’s drug dealings prior
to the date of the indicted conspiracy were not evidence of other
crimes but part of the same criminal behavior. Evidence of Turay’s
prior drug transactions was also admissible to rebut the testimony
                       UNITED STATES v. TURAY                        3
presented by Turay that he was not involved in drug dealings with his
co-conspirators. We find that the district court did not abuse its dis-
cretion.

   Accordingly, we affirm Turay’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED